Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further search and considerations of applicant’s amendments and remarks, the rejection of the claims 1-18 under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. § 103(a) as obvious over U.S. Publication No. 2006/030208 issued to Cassanego et al. alone or in view of JP 2011-124136, JP 2019-029103, US. Publication No. 2010/297867 issued to Rosenberger, and U.S. Patent No. 3,711,942 issued to Reynolds is hereby withdrawn. The closest cited reference to Cassanego et al discloses a connector having an impedence improving element. However, Cassanego et al lacks to disclose or suggest at least the cited or similar limitations of: the impedance improving element has a reception channel through which the contact element extends and a deformation section adapted to be deformed at least one of radially and axially, the impedance improving element has a receptacle receiving a dielectric insulation of the cable, the deformation section is deformed radially around the dielectric insulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831